Case 1:20-cv-02777-RBJ Document 5 Filed 09/14/20 USDC Colorado Page 1 of 10




                                                                   A
Case 1:20-cv-02777-RBJ Document 5 Filed 09/14/20 USDC Colorado Page 2 of 10
Case 1:20-cv-02777-RBJ Document 5 Filed 09/14/20 USDC Colorado Page 3 of 10
Case 1:20-cv-02777-RBJ Document 5 Filed 09/14/20 USDC Colorado Page 4 of 10
Case 1:20-cv-02777-RBJ Document 5 Filed 09/14/20 USDC Colorado Page 5 of 10
Case 1:20-cv-02777-RBJ Document 5 Filed 09/14/20 USDC Colorado Page 6 of 10
Case 1:20-cv-02777-RBJ Document 5 Filed 09/14/20 USDC Colorado Page 7 of 10
Case 1:20-cv-02777-RBJ Document 5 Filed 09/14/20 USDC Colorado Page 8 of 10
Case 1:20-cv-02777-RBJ Document 5 Filed 09/14/20 USDC Colorado Page 9 of 10
Case 1:20-cv-02777-RBJ Document 5 Filed 09/14/20 USDC Colorado Page 10 of 10
